Title: From Thomas Jefferson to James Monroe, 19 March 1822
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
Mar 19.22.
Your favor of Mar. 14. has been duly recieved. in that you ask if my letter to mr Morse may be communicated to the gentlemen of the administration and other friends. in the first place the former are entitled to it’s communication from mr Morse as named members of his society. but independantly of that, a letter addressed to a society of 6. or 8000 people is de facto made public. I had supposed it possible indeed that the society or some of it’s members might perhaps publish it in the only practicable means of communicating it to so extensive an association. this would be best, because mr Morse might otherwise consider it as done by myself, and that it was a guantlet thrown down to challenge him to the Arena of the public papers; and should he take it up, I should certainly be a recreant knight, and never meet him in that field. but do in this whatever you please. I abandon the letter to any good it may answer. With respect to  Spanish America I think you have taken the exact point of time for recognising it’s independance, neither sooner nor later. I give whatever credit they merit to those who are glorifying themselves on their premature advice to have done it 3. or 4. years ago. we have preserved the approbation of nations, and yet taken the station we were entitled to of being the first to recieve & welcome them as brothers into the family of nations. affectionate & respectful salutationsTh: Jefferson